IN THE SUPREME COURT OF THE STATE OF DELAWARE

DONALD WACHT,                            §
                                         §
       Petitioner Below–                 §   No. 83, 2019
       Appellant,                        §
                                         §   Court Below–Family Court
       v.                                §   of the State of Delaware
                                         §
MELISSA JACKEL,                          §   File No. CN18-05563
                                         §   Petition No. 18-28833
       Respondent Below–                 §
       Appellee.                         §
                                         §

                           Submitted: June 24, 2019
                           Decided:   June 25, 2019

                                      ORDER

      It appears to the Court that, on June 4, 2019, the Chief Deputy Clerk issued a

notice, via certified mail, to the appellant, Donald Wacht, to show cause why his

appeal should not be dismissed for his failure to file his opening brief and appendix.

Wacht received the notice to show cause on June 11, 2019, but did not respond to it,

and has not filed an opening brief. Dismissal of the appeal is therefore deemed to

be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice